Case 1:19-cv-04929-JPH-MPB Document 5 Filed 12/27/19 Page 1 of 2 PageID #: 53




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION
______________________________________________________________________________

MATTHEW FLEENER                                         CASE NO. 1:19-cv-04929-JPH-MPB
and MICHELLE FLEENER,
      Plaintiffs,
                                                        Judge James Patrick Hanlon
       vs.                                              Magistrate Judge Matthew P. Brookman

EQUIFAX INFORMATION SERVICES, LLC;
TRANS UNION, LLC; and HUNTINGTON
NATIONAL BANK;
      Defendants.
______________________________________________________________________________

                                APPEARANCE
______________________________________________________________________________

To the Clerk of this Court and all parties of record:

       Enter my appearance as counsel in this case for Defendant Trans Union, LLC.

       I certify that I am admitted to practice in this Court.

                                                        Respectfully submitted,



                                                        s/ Sandra Davis Jansen
                                                        Sandra Davis Jansen, Esq. (IN #27803-53)
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: 317-363-2400
                                                        Fax: 317-363-2257
                                                        E-Mail: sjansen@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC




                                              Page 1 of 2
Case 1:19-cv-04929-JPH-MPB Document 5 Filed 12/27/19 Page 2 of 2 PageID #: 54




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 27th day of December, 2019. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Travis W. Cohron, Esq.
 tcohron@bhclegal.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the 27th day of December, 2019,

properly addressed as follows:

 None.



                                                        s/ Sandra Davis Jansen
                                                        Sandra Davis Jansen, Esq. (IN #27803-53)
                                                        Schuckit & Associates, P.C.
                                                        4545 Northwestern Drive
                                                        Zionsville, IN 46077
                                                        Telephone: 317-363-2400
                                                        Fax: 317-363-2257
                                                        E-Mail: sjansen@schuckitlaw.com

                                                        Counsel for Defendant Trans Union, LLC




                                              Page 2 of 2
